   Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 1 of 28




               IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF NEW YORK


REV. STEVEN SOOS, REV. NICHOLAS STAMOS, )
JEANETTE LIGRESTI, as parent and guardian of infant
                                                    )
plaintiffs P.L. and G.L,  DANIEL SCHONBRUN,
ELCHANAN PERR, MAYER MAYERFELD, MORTON )
AVIGDOR.
                                                    )

                                                                 )
                                           Plaintiffs,
                                                                 )
                      v.
                                                                 )
ANDREW M. CUOMO, Governor of the State of New York, in
his official capacity; LETITIA JAMES, Attorney General of the    )
State of New York in her official capacity; KEITH M.             )
CORLETT, Superintendent of the New York State Police, in his
official Capacity; HOWARD A. ZUCKER, M.D., New York              )
State Commissioner of Health, in his official capacity; BETTY
A. ROSA, Interim Commissioner of the New York State              )
Education Department, in her official capacity; EMPIRE           )        Case No.
STATE DEVELOPMENT CORPORATION (“ESD”), a New
York State Public Benefit Corporation; BILL DE BLASIO,           )   1:20-cv-00651-GLS-DJS
Mayor of the City of New York, in his official capacity; DR.
                                                                 )
DAVE A. CHOKSHI, New York City Commissioner of Health,
in his official capacity; TERENCE A. MONAHAN, Chief of           )
the New York City Police Department, in his official capacity;
RICHARD CARRANZA, Chancellor of the New York City                )
Department of Education in his official capacity.
                                                                 )
                                           Defendants.
                                                                 )




             MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION
                FOR A TEMPORARY RESTRAINING ORDER
         Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 2 of 28




                                                    TABLE OF CONTENTS



INTRODUCTION AND URGENCIES JUSTIFYING MOTION FOR TRO ............................... 1

LEGAL ARGUMENT .................................................................................................................... 5

   I.         PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS ..................................... 5

         A.     Jacobson Still Does Not Justify Defendants’ New Draconian Restrictions ................... 5

         B.     Defendants’ Cluster Initiative Is Neither Neutral Nor Generally Applicable Under the
                Free Exercise Clause. ...................................................................................................... 7

         C.     The Cluster Initiative Violates Plaintiffs’ Freedom of Speech and Assembly. ............ 20

   II.        PLAINTIFFS WILL SUFFER IRREPARABLE HARM IN THE ABSENCE OF A TRO.
               22

   III. THE BALANCE OF HARDSHIPS TIPS IN PLAINTIFF’S FAVOR. ........................... 23

   IV. THE PUBLIC INTEREST FAVORS ENTERING A TRO FOR PLAINTIFFS. ............ 23

CONCLUSION ............................................................................................................................. 24




                                                                       i
       Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 3 of 28




                                                  TABLE OF AUTHORITIES

Cases

Adams & Boyle P.C. et al. v. Slatery, 956 F.3d 913 (6th Cir. 2020) .............................................. 6

Cent. Rabbinical Cong. Of U.S. & Canada v. New York City Dep’t of Health & Mental Hygiene,
  763 F.3d 183, 193-94 (2d Cir. 2014) .......................................................................................... 7

Chestnut Hill NY, Inc. v. City of Kingston, No. 117-cv-0095, 2017 WL 11418271, at *1
  (N.D.N.Y. Feb. 22, 2017). .......................................................................................................... 5

Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534 (1993) .................. 8

Elrod v. Burns, 427 U.S. 347, 373 (1976) .................................................................................... 23

Employment Div., Dep’t of Human Res. of Oregon v. Smith, 494 U.S. 872, 879 (1990) ............... 7

First Pentecostal Church of Holly Springs v. City of Holly Springs, Miss., 959 F.3d 669, 670 (5th
  Cir. 2020) .................................................................................................................................... 6

Fraternal Order of Police Newark Lodge No. 12 v. City of Newark, 170 F.3d 359, 366 (3d Cir.
  1999) ......................................................................................................................................... 15

Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 431 (2006) .......... 19

Harvest Rock Church, Inc. v. Newsom, No. 20-55907, 2020 WL 5835219, at *6 (9th Cir. Oct. 1,
  2020) ......................................................................................................................................... 16

Jacobson v. Massachusetts, 197 U.S. 11 (1905)............................................................................. 5

New York Progress & Prot. PAC v. Walsh, 733 F.3d 483, 488 (2d Cir. 2013) ............................ 23

Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2055 (2020) ........................ 17

Phillips v. City of New York, 775 F.3d 538, 543 (2d Cir. 2015). .................................................... 7

Roberts v. Neace, 958 F.3d 409, 414 (6th Cir. 2020) ..................................................................... 6

SEC v. American Bd. of Trade, Inc., 830 F.2d 321 (2d Cir. 1987) ................................................. 1



                                                                         ii
      Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 4 of 28




See Citron v. Vaughn, No. 3:69-cv-13578, 2007 WL 4240856, at *9 (D. Conn. Nov. 29, 2007) .. 1

Soos v. Cuomo, No. 1:20-cv-651, 2020 WL 3488742, at *8 (N.D.N.Y. June 26, 2020)................ 6

Thapa v. Gonzales, 460 F.3d 323, 336 (2d Cir. 2006).................................................................... 5

Thomas v. Collins, 323 U.S. 516, 530 (1945) ............................................................................... 20

Walz v. Tax Comm’n of New York City, 397 U.S. 664, 696 (1970) ................................................ 8

Yashica Robinson v. Att’y Gen., State of Alabama, 947 F.3d 1171, 1179 (5th Cir. 2020) ............. 6




                                                             iii
     Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 5 of 28




           INTRODUCTION AND URGENCIES JUSTIFYING MOTION FOR TRO

           Seven months into the era of COVID-19, and nearly four months after this Court’s entry

of a preliminary injunction protecting the original plaintiffs’ right to religious worship, New York

officials simply couldn’t contain themselves. Instead of respecting plaintiffs’ constitutional rights

under the First Amendment and this Court’s crystal clear injunction entered on June 26, 2020 (ECF

No. 35 at 35) (which defendants have appealed but not sought to stay), defendants have suddenly

done an about face. Out of the blue, less than one month before a Presidential Election and merely

one day after promising religious communities their houses of worship could remain at 50% of

capacity, defendants this week imposed a new, draconian crackdown on religious worship and

education throughout much of New York City and the state—literally on the eve of Jewish high

holy days which culminate today, tomorrow (October 10), and Sunday (October 11) in solemn and

joyous gatherings within the sacred confines of Jewish synagogues. (First. Am. Compl. ¶¶140-

153.) Yet again, Defendants have strayed way too far. Only an emergency temporary restraining

order can stop their brazen lawlessness in time to protect plaintiffs’ fundamental constitutional

rights.1

           This week, on October 5, 2020, Governor Cuomo announced the designation of 20 “hot

spot zip codes” in which alleged “clusters” of COVID-19 had begun to appear, based only on a

handful of positive test results from statistically insignificant sample sizes involving people who


1
  Plaintiffs also suggest this Court enter a sua sponte civil order of contempt against defendants for
their blatant violation of this Court’s June 26 Order. See Citron v. Vaughn, No. 3:69-cv-13578,
2007 WL 4240856, at *9 (D. Conn. Nov. 29, 2007) (noting that in SEC v. American Bd. of Trade,
Inc., 830 F.2d 321 (2d Cir. 1987), the Second Circuit recognized a district court’s inherent
authority to issue a sua sponte finding of civil contempt). As demonstrated in the below discussion,
defendants’ new, draconian imposition on plaintiffs’ religious gatherings are in direct violation of
this Court’s June 26 Order because defendants leave countless similarly situated businesses,
activities, and gatherings completely exempt from the new restrictions. Defendants have
completely ignored and violated this Court’s preliminary injunction entered in favor of the original
plaintiffs.
     Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 6 of 28




are completely asymptomatic. (First. Am. Compl. ¶64.) As part of this announcement, Cuomo

declared he was shutting down all public and private schools within the designated hot spots. (Id.

¶88.) He also leveled numerous threats against the “religious community” and “ultra-Orthodox”

Jews in particular, demanding that they abide by the 50% of capacity rule or otherwise be subject

to total closure. (Id.) He presented no evidence that New York religious gatherings have been a

source of spreading COVID-19. The day ended, and plaintiffs’ still had their rights, just barely.

       That quickly changed. The next day, October 6, Governor Cuomo announced the rollout

of an entirely different “Cluster Action Initiative.” (Id. ¶64-65.) Under the Cluster Initiative, the

entire state is now subject to division into “Zones” denominated Red, Orange, or Yellow based on

the number of area positive COVID-19 test results. In the Red Zone, “houses of worship” are

singled out and limited to 25% of capacity or no more than 10 people, whichever is less. In the

Orange Zone, “houses of worship” are limited to 33% of capacity or 25 people, whichever is less.

And in the Yellow Zone, “houses of worship” are limited to 50% of capacity with no upper

numerical limit. (Id. ¶67.) All schools, including religious schools, must shut down in the Red and

Orange Zones and can open in the Yellow Zone only so long as they subject even asymptomatic

students and staff to regular and invasive weekly COVID-19 testing. (Id.)

         EO 202.68, which was released the night of October 6 and codified the Cluster Initiative,

provides no specific epidemiological or other criteria for defining what constitutes a “cluster,” how

many positive tests are required for designation as a “Red Zone” an “Orange Zone” or a “Yellow

Zone,” or what level of positive tests “compromises the State’s containment of the virus.”

Moreover, “containment of the virus” as such is not defined. All of these undefined matters are

left entirely to the unfettered discretion and unappealable decisions of the Department of Health,

headed by defendant Zucker and answerable only to Cuomo.



                                                 2
        Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 7 of 28




           Critically, all manner of essential businesses are exempted within each zone, as confirmed

by the Empire State Development’s concomitant interpretive Guidance Document enumerating

such exemptions.2 And an increasing number of non-essential businesses, including restaurants for

in-person dining without capacity limitation, may open in the Orange and Yellow Zones,

respectively. (Id.) Additionally, Executive Order 202.68 makes clear that only “non-essential

gatherings” are prohibited in each zone. (EO 202.68.)3 Thus, “essential gatherings” remain scot-

free, while plaintiffs’ religious worship is all but shut down. As discussed in more detail later, this

disparate treatment was clearly intentional and directly targeted at religious gatherings (in a

surprisingly obvious way). Here is just one highlight, from Governor Cuomo’s October 6 press

conference and stated with no supporting evidence at all:

           [T]he new rules are most impactful on houses of worship, because the virus is
           not coming from non-essential businesses. That’s not what this is about. It may
           be spread by non-essential businesses. The virus is not starting in schools. It may
           be spread by schools. This is about mass gatherings. One of the prime places of
           mass gatherings are houses of worship. I understand it’s a sensitive topic, but that
           is the truth. Period. You want to solve the problem? Acknowledge the problem.

(First. Am. Compl. ¶86.)

           The burdens of this new regime on plaintiffs’ religious exercise are manifold. EO 202.68

provides that anyone who promotes, organizes, or even encourages a prohibited religious

gathering shall be subject to a civil fine of up to $15,000 per day. (EO 202.68.) Thus, the Jewish

plaintiffs, whose synagogues are all currently in the Red Zone, once again must worship only as

part of a 10-person minyan (if they arrive early enough to take part) and are effectively forbidden

from worshipping alongside their wives and minor children, i.e., their closest and most intimate

companions. (First Am. Compl. ¶152.) Additionally, the Jewish plaintiffs, alongside infant


2
    https://esd.ny.gov/ny-cluster-action-initiative-guidance.
3
 https://www.governor.ny.gov/news/no-20268-continuing-temporary-suspension-and-
modification-laws-relating-disaster-emergency
                                                            3
     Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 8 of 28




plaintiffs P.L. and G.L., are now prevented from adequately handing on or receiving an adequate

faith-based education. (First Am. Compl. ¶¶109-112; ¶¶155-160). Indeed, P.L. and G.L. attend

Good Shepherd Catholic School, which has implemented COVID-19 protocols that far exceed the

requirements of the state’s executive orders and the recommendations of the CDC, and has had

zero positive COVID-19 tests since opening on September 9. (Id. ¶119-120.) Meanwhile, all

manner of essential and non-essential businesses, along with essential gatherings, are allowed to

remain open at varying levels while plaintiffs’ religious activities must actually or virtually shut

down, in blatant violation of plaintiffs’ constitutional rights.

       The need for relief is immediate and urgent. As described in more detail in the First

Amended Complaint, this weekend marks the culmination of the Jewish high holy days, beginning

this evening (Friday) with Hoshana Rabbah, continuing tomorrow (Saturday) with Shemini

Atzeret, and concluding Sunday with Simchat Torah (literally translated as Happiness of the

Torah), perhaps “the most joyous day of the year” for Jewish worshippers (Id. ¶¶140-149.) All of

it involves religious gathering and synagogue worship in far greater numbers than the current

maximum of 10 people. Plaintiffs thus seek a temporary restraining order allowing access to their

synagogues by 6 p.m. today, October 9, which marks the onset of Shemini Atzeret.

       While this request is urgent, the requisite analysis for this Court is simple. Defendants’ new

regime directly violates the terms and reasoning of this Court’s June 26 Order, and the

circumstances surrounding EO 202.68’s promulgation reveal surprisingly obvious targeting of

religion, in plain violation of the Free Exercise Clause. EO 202.68 also burdens far more speech

than necessary to further the government’s interests in stopping COVID-19 clusters, in direct

violation of the plaintiffs’ First Amendment freedom of speech and assembly. Defendants have

once again gone too far. A temporary restraining order should thus issue.



                                                   4
     Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 9 of 28




                                       LEGAL ARGUMENT

        As the original plaintiffs in this action previously recited (ECF No. 2-4 at 3-4), “[i]n the

Second Circuit, the standard for issuance of a temporary restraining order is the same as the

standard for a preliminary injunction.” Chestnut Hill NY, Inc. v. City of Kingston, No. 117-cv-

0095, 2017 WL 11418271, at *1 (N.D.N.Y. Feb. 22, 2017). To obtain a preliminary injunction, a

plaintiff must show: (1) “a likelihood of success on the merits or sufficiently serious questions

going to the merits to make them a fair ground for litigation and a balance of hardships tipping

decidedly in the plaintiff’s favor”; (1) “a likelihood of irreparable injury in the absence of an

injunction”; (3) the balance of hardships “tips in the plaintiff’s favor”; and (4) the injunction is not

contrary to the public interest. Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d

Cir. 2015) (internal quotation marks omitted). “[A] party need not show as high a likelihood of

success if it can demonstrate that the balance of hardships tips decidedly in its favor.” New York

Co. v. Singh, No. 14-cv-5726, 2017 WL 10187669, at *1 (E.D.N.Y. July 13, 2017) (unpublished)

(citing Thapa v. Gonzales, 460 F.3d 323, 336 (2d Cir. 2006)). Plaintiffs easily satisfy all four

elements justifying a TRO.

I.      PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS

        A.      Jacobson Still Does Not Justify Defendants’ New Draconian
                Restrictions

        Nothing has occurred since this Court’s original order nearly four months ago that justifies

new deference to the government under Jacobson v. Massachusetts, 197 U.S. 11 (1905). Jacobson

still does not authorize violations of fundamental rights, and moreover, it still does not even apply

against claims raised under the Free Speech and Free Exercise Clauses.

        This Court previously recognized that the government’s “broad limits” under Jacobson to

protect its citizens from an epidemic “may not be eclipsed.” Soos v. Cuomo, No. 1:20-cv-651, 2020


                                                   5
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 10 of 28




WL 3488742, at *8 (N.D.N.Y. June 26, 2020). Indeed, numerous courts have recognized as much

over the past six months in striking down government restrictions of fundamental rights

promulgated in the name of stopping COVID-19. See Roberts v. Neace, 958 F.3d 409, 414 (6th

Cir. 2020) (granting injunction pending appeal against Kentucky’s temporary ban on in-person

services notwithstanding Jacobson); First Pentecostal Church of Holly Springs v. City of Holly

Springs, Miss., 959 F.3d 669, 670 (5th Cir. 2020) (same re: municipality’s similar restriction);

Yashica Robinson v. Att’y Gen., State of Alabama, 947 F.3d 1171, 1179 (5th Cir. 2020) (upholding

preliminary injunction against state orders restricting abortion for the purpose of slowing COVID-

19, and stating Jacobson’s ruling “was not an absolute blank check for the exercise of

governmental power”); Adams & Boyle P.C. et al. v. Slatery, 956 F.3d 913 (6th Cir. 2020) (same,

and holding that state restriction on abortion rights was an unquestionable “plain, palpable invasion

of rights” under Jacobson).

       As this Court has already put it, any Jacobson deference ends when the government’s

“decisions result in curtailment of fundamental rights without compelling reason.” Soos, 2020 WL

3488742 at *8. That is exactly what’s happened here – again – as a result of defendants’ new EO

202.68 effectively locking down houses of worship and religious schools without compelling

justification, which plaintiffs discuss further below.

       Moreover, Jacobson deference does not even apply to claims raised under the Free

Exercise and Free Speech Clauses. As the Second Circuit has recognized, “Jacobson did not

address the free exercise of religion because, at the time it was decided the Free Exercise Clause

of the First Amendment had not yet been held to bind the states.” Phillips v. City of New York, 775

F.3d 538, 543 (2d Cir. 2015). The same logic applies to the Free Speech Clause, and thus

“Jacobson does not specifically control” plaintiffs’ constitutional challenges here. See also



                                                  6
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 11 of 28




Calvary Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603, 2608 (2020) (Alito, J., dissenting) (“It

is a considerable stretch to read [Jacobson] as establishing the test to be applied when statewide

measures of indefinite duration are challenged under the First Amendment or other provisions not

at issue in that case.”).

        Therefore, this court need not even consider Jacobson deference here. But even if it does,

there is no doubt the Cluster Initiative “has no real or substantial relation to [its] objects, or is,

beyond all question, a plain, palpable invasion of rights secured by the fundamental law.”

Jacobson, 197 U.S. at 28.

        B.      Defendants’ Cluster Initiative Is Neither Neutral Nor Generally
                Applicable Under the Free Exercise Clause.

        As is well known by now, the Free Exercise Clause requires that laws burdening religion

be neutral and generally applicable—or otherwise pass through the cauldron of strict scrutiny. See

Employment Div., Dep’t of Human Res. of Oregon v. Smith, 494 U.S. 872, 879 (1990). The Cluster

Initiative fails both prongs. It is not neutral because, on its face and in its real operation, it targets

plaintiffs’ religious practices. And it is not generally applicable because it fails to prohibit

nonreligious conduct—such as the operation of factories, warehouses, and crowded homeless

shelters—that even Governor Cuomo admits endanger the government’s interests in stopping

COVID-19 to the same or greater degree than plaintiffs’ houses of worship or religious schools.

                1.          The Initiative is not neutral because it blatantly targets
                            plaintiffs’ religious practices.
        “A law is not neutral, the Supreme Court has said, if it is ‘specifically directed at [a]

religious practice.’” Cent. Rabbinical Cong. Of U.S. & Canada v. New York City Dep’t of Health

& Mental Hygiene, 763 F.3d 183, 193-94 (2d Cir. 2014) (quoting Smith, 494 U.S. at 894). Lack of

neutrality can be evident on the face of the statute, “for the minimum requirement of neutrality is

that a law not discriminate on its face.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,

                                                     7
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 12 of 28




508 U.S. 520, 534 (1993). But even facial neutrality is not sufficient. “Official action that targets

religious conduct for distinctive treatment cannot be shielded by mere compliance with the

requirement of facial neutrality,” and “[t]he Free Exercise Clause protects against government

hostility which is masked as well as overt.” Lukumi, 508 U.S. at 534. Therefore, courts “must

survey meticulously the circumstances of governmental categories to eliminate, as it were,

religious gerrymanders.” Id. (quoting Walz v. Tax Comm’n of New York City, 397 U.S. 664, 696

(1970)).

       Here, the Cluster Initiative violates facial neutrality because EO 202.68 explicitly targets

plaintiffs’ religious practices by singling out “houses of worship” for completely unique burdens

in the Red, Orange, and Yellow Zones. EO 202.68 also targets plaintiffs in its real operation and

intent, based on a number of blatant public admissions by defendants, as discussed below.

           First, the Red, Orange, and Yellow Zones single out “houses of worship” for totally unique

burdens because of their religious nature. In the Red Zone, only “houses of worship” are restricted

to 25% of capacity or 10 people maximum, whichever is less. (EO 202.68 at 2.) Although non-

essential businesses and schools in this zone must close (see id.), “essential gatherings” are

completely permitted without limitation. (EO 202.68 at 2 (stating that only “non-essential”

gatherings must close in the Red Zone).)4 Further, the attendant Guidance Document makes clear

that all manner of similarly situated essential businesses may remain open without any limits on




4
 This may or may not be a change from Governor Cuomo’s initial rollout of the Cluster Initiative
on October 6th, when the announcing press release and chart stated that “Mass Gatherings” would
be “Prohibited” in the Red Zone, limited to “10 people maximum, indoor or outdoor” in the Orange
Zone, and limited to “25 people maximum, indoor or outdoor” in the Yellow Zone. See “Governor
Cuomo        Announces        New      Cluster     Initiative    Action,”         October    6,   2020,
https://www.governor.ny.gov/news/governor-cuomo-announces-new-cluster-action-initiative. Of course, the
press release did not specify (as EO 202.68 now does) whether the “Mass Gatherings” limits apply
to “essential gatherings.” According to EO 202.68, they do not.
                                                   8
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 13 of 28




rate of occupancy. (Guidance Doc., supra n.2.) These include nursing homes and “congregate

care” facilities, packed airplanes and public transportation busses, food processing centers and

other manufacturers, retail stores, and homeless shelters. Thus, the Red Zone imposes a totally

unique burden on gatherings for a religious purpose (i.e., a 10-person limit on worship) that doesn’t

apply at all to any other secular activity period, including similarly situated activities or gatherings

(e.g., “essential gatherings,” congregate care facilities, airplane travel, factories, drop-in centers,

homeless shelters) that are carried out for non-religious purposes. See Lukumi, 508 U.S. at 533

(“[I]f the object of a law is to infringe upon or restrict practices because of their religious

motivation, the law is not neutral.”) This is a blatant violation of facial neutrality.

        The Orange and Yellow Zones have the same problem. The Orange Zone requires only

“houses of worship” to remain at 33% of capacity or 25 people maximum, whichever is lower,

while exempting essential gatherings, essential businesses, and even non-high-risk non-essential

businesses (i.e., most businesses). (EO 202.68 at 2.) And the Yellow Zone requires only “houses

of worship” to remain at 50% of capacity, while imposing no such limits on schools, essential

gatherings, essential businesses, and all non-essential businesses.

        All three zones, then, impose express burdens “specifically directed at [a] religious

practice,” Cent. Rabbinical Cong. of U.S. & Canada, 763 F.3d at 193 (quoting Smith, 494 U.S. at

878), i.e., gatherings for the purpose of worship, and thus fail the test of facial neutrality.

        Second, even if the Cluster Initiative were facially neutral, it still targets plaintiffs’ religious

practices in its real motivation and operation. This is readily apparent from the below

circumstances, which show that the real object of the Cluster Initiative is to restrict religious

gatherings.




                                                     9
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 14 of 28




       Start with Governor Cuomo’s press conference on October 5th. There, in announcing he

would be closing all schools in 20 “hot spot zip codes,” he leveled specific and prolonged threats

at religious communities, and at Orthodox Jews in particular, without any actual evidence or data

that religious communities or Orthodox Jews have been a unique source of spreading COVID-19

at all, let alone more than other similarly situated activities. For example, Cuomo stated, without

any evidence, that “[w]e know religious communities have been a problem. . . . We know there

have been mass gatherings going on in concert with religious institutions in these communities for

weeks.” (First Am. Compl. ¶88.) He then displayed two photographs purporting to show recent

mass gatherings of Orthodox Jews—except one of the photos was taken 14 years ago, in 2006,

during the funeral of a revered and popular rabbi. (Id. ¶90.) This was the only evidence Cuomo

presented during the press conference.

       During the same press conference, Cuomo went on to specifically threaten “religious

institutions,” and no one else, stating that “religious institutions . . . whether it’s the Jewish

community, whether we’re talking about Black Churches, whether we’re talking about Roman

Catholic Churches,” could remain at 50% of capacity as long as they “followed the rules.” (Id.

¶88.) He then said “[i]f you do not agree to enforce the rules, then we’ll close the institutions down.

I am prepared to do that.” (Id.) He also declared that he would be meeting with “ultra-Orthodox

community” the following day, and that “I have to say to the Orthodox community tomorrow, ‘If

you’re not willing to live with these rules, then I’m going to close the synagogue.” Cuomo did not

make any similar threats to or declarations of intent to meet with purveyors of any other types of

activities or industries in New York. (Id.)

       Cuomo also expressly revealed his defiance of this Court’s June 26th Order by declaring

and complaining that Jews “are only supposed to have 50 outdoors,” (First Am. Compl. at ¶91),



                                                  10
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 15 of 28




when in fact this Court’s Order forbade Cuomo and the other defendants from imposing any limits

on the number of people gathered for religious worship outdoors. (ECF No. 35 at 35.)

        Later during the same press conference, Cuomo was asked how he had the legal authority

to “close down religious institutions” in light of this Court’s June 26th Order requiring equal

treatment with Phase 2 Industries. (First Am. Compl. ¶91.) As part of the response, Melissa

DeRosa, Secretary to Governor Cuomo, stated that under the Court’s order, new restrictions would

be OK as long as New York is not applying “a different standard than any other business,” in

which case “you’re not saying a religious institution is being treated differently than any other

institution because the law would be applied evenly throughout.” (Id.) (Emphasis added.) In other

words, the point of closing down non-essential businesses was an attempt to ensure the legality of

imposing draconian restrictions on houses of worship.

        Remarkably, Governor Cuomo confirmed as much the following day at his October 6th

press conference. There he announced the new Cluster Initiative and his decision to impose new

10- and 25-person limits on religious communities in the Red and Orange Zones, respectively,

notwithstanding his previous comments to leave them at 50% of capacity if they “follow[ed] the

rules.” In promulgating his new rules, Governor Cuomo expressly stated that his real object was

to restrict religion, not businesses:

        [T]he new rules are most impactful on houses of worship, because the virus is
        not coming from non-essential businesses. That’s not what this is about. It may
        be spread by non-essential businesses. The virus is not starting in schools. It may
        be spread by schools. This is about mass gatherings. One of the prime places of
        mass gatherings are houses of worship. I understand it’s a sensitive topic, but that
        is the truth. Period. You want to solve the problem? Acknowledge the problem.

(First Am. Compl. 86.) For Governor Cuomo, then, “houses of worship” are the problem, despite

failing to present any evidence supporting his claim. Cf. Lukumi, 508 U.S. at 534 (“The record in




                                                11
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 16 of 28




this case compels the conclusion that suppression . . . of the Santeria worship service was the object

of the ordinances.”).

       Never mind the fact EO 202.68 plainly exempts “essential gatherings” by prohibiting only

“non-essential gatherings” (EO 202.68 at 2), or that it allows, without limitation, countless forms

of essential businesses in the Red Zone, and non-essential businesses in the Orange Zone, where

people congregate in a similar fashion as they do at religious gatherings (including, ironically

enough, in “congregate care facilities”). (Guidance Doc., supra n.2.)5 What’s more, Governor’s

Cuomo’s anti-religious targeting was further cemented by his comments at the beginning of the

same October 6th press conference, where he admitted COVID-19 has spread “in factory settings

around the country, [and] in produce plants, [and in] apple plants in New York.”6 The video

monitor playing alongside Cuomo’s statements then displayed an image of a newspaper headline

stating: “82 of 179 workers at Oswego apple processing plant have the coronavirus.”7 Yet Cuomo’s

Guidance Document plainly exempts food processing plants and all manner of other essential and

known super-spreaders like factories, meat-packing plants, and more.

       An additional fact is relevant here. On the morning of October 6th, Governor Cuomo

reportedly told leaders of the Jewish community that they could remain at 50% of capacity as long




5
  See, e.g., Noah Y. Kim, “What is the Risk of Catching Coronavirus on a Plane?” KHN &
POLITIFACT Healthcheck, September 10, 2020 (noting that Harvard University professor of
exposure assessment science Joseph Allen stated that airplanes, where social distancing is almost
impossible, are “excellent vectors for viral spread”).
6
  “New York Governor Andrew Cuomo Press Conference Transcript October 6,” Rev, at 01:25,
https://www.rev.com/blog/transcripts/new-york-gov-andrew-cuomo-press-conference-transcript-
october-6.
7
  Governor Cuomo Announces Cluster Action Initiative, Oct. 6, 2020, at 00:02:17,
https://www.youtube.com/watch?v=k-cxgfudHUo&feature=emb_logo.

                                                 12
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 17 of 28




they committed to helping him stop the spread of COVID-19 in their respective communities.8

Hours later, he announced his Cluster Initiative imposing substantially more restrictive limits on

many houses of worship in Queens, Brooklyn, and elsewhere. (First Am. Compl. ¶99) (describing

eyewitness account confirming the event and expressing feelings of betrayal on behalf of the New

York Jewish community). Such a drastic about face demonstrates a particular lack of respect and

even hostility toward the Jewish and religious community, consistent with his stated theory that

houses of worship, and not numerous other similarly situated gatherings and activities, are the

ultimate problem.

        There is also “significant evidence of . . . improper targeting of [religious worship] in the

fact that [EO 202.68] proscribe[s] more religious conduct than is necessary to achieve [its] stated

ends.” Lukumi, 508 U.S. at 538. This is clearly seen in that only one day before rolling out the

Cluster Initiative, Governor Cuomo said 50% of capacity in houses of worship is a sufficient limit

to prevent COVID-19 clusters as long as religious communities properly abided. To then move to

a 10-person limit one day later, on October 6th, while still allowing essential and even non-

essential businesses, essential gatherings, schools, and other activities to operate at varying degrees

of greater freedom reeks of overbreadth and punitive intent, rather than narrow tailoring to the

scope of the actual problem. As the Supreme Court has put it, “[t]he neutrality of a law is suspect

if First Amendment freedoms are curtailed” (here, religious gatherings) “to prevent isolated

collateral harms” (mass gatherings) “not themselves prohibited by direct regulation” (e.g,. all mass

gatherings period, including essential gatherings, essential businesses, etc.). Lukumi, 508 U.S. at

539. Thus, EO 202.68 clearly fails the test of neutrality.



8
 Julia Marsh, Bernadette Hogan, and Aaron Feis, “Cuomo pulls back pledge of less-severe
COVID-19 restrictions to Jewish leaders,” New York Post, Oct. 7, 2020, available at
https://nypost.com/2020/10/07/cuomo-pulls-back-vow-of-less-severe-covid-19-rules-to-jewish-leaders/.

                                                    13
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 18 of 28




        EO 202.68’s application to religious schools is likewise not neutral. After all, religious

schools must completely shut down in the Red and Orange Zones, and must ensure all students

submit to frequent mandatory testing in the Yellow Zone. (EO 202.68 at 2.) Here, EO 202.68 “may

be treated as a [whole] for neutrality purposes,” since “[i]t would be implausible to suggest that”

its application to houses of worship, but not to schools, “had as [its] object the suppression of

religion.” Lukumi, 508 U.S. at 540 (holding that ostensibly neutral ordinance should be grouped

together with clearly non-neutral ordinances since they were all passed the same day in response

to the Santeria religion and all had the same ultimate object). This is especially true where courts

in recent months have viewed schools as an appropriate comparator with houses of worship for

purposes of determining a law’s general applicability under the Free Exercise Clause. See, e.g.,

Cassell v. Snyders, No. 20-cv-50153, 2020 WL 2112374 (N.D. Ill. May 3, 2020) (“A more apt

analogy is between places of worship and schools. . . . [E]ducation and worship are both activities

where people sit together in an enclosed space to share a communal experience, exacerbating the

risk of contracting the coronavirus.” (citing and quoting Gish v. Newsom, 2020 WL 1979970 (C.D.

Cal. Apr. 23, 2020)). Thus, shutting down schools adds to the appearance of legal neutrality in

nearly shutting down houses of worship. Therefore, EO 202.68 is not neutral as to any of the

plaintiffs in this lawsuit and must therefore pass strict scrutiny (which it fails, as discussed below).

                2.      The Cluster Initiative is not generally applicable because it
                        exempts numerous gatherings, activities, and businesses that are at
                        least as harmful to the government’s interests.

        “Neutrality and general applicability are interrelated, and . . . failure to satisfy one

requirement is a likely indication that the other has not been satisfied.” Lukumi, 508 U.S. at 531.

As the original plaintiffs recited recently (ECF No. 2-4 at 9), a law is not generally applicable if it

is substantially underinclusive—that is, when it “fail[s] to prohibit nonreligious conduct that



                                                  14
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 19 of 28




endangers [the government’s interests] in a similar or greater degree than [the prohibited religious

activity] does.” Lukumi, 508 U.S. at 543; see also Central Rabbinical Congress of U.S. & Canada

v. New York Dep’t of Health, 763 F.3d 183, 197 (2d Cir. 2014) (stating that a law is not generally

applicable if it “is substantially underinclusive such that it regulates religious conduct while failing

to regulate secular conduct that is at least as harmful to the legitimate government interests

purportedly justifying it”). Finally, there is a rule against individualized exemptions providing that

when an otherwise general rule allows an “individualized government assessment of the reasons

for the relevant conduct” as a basis for granting an exemption, the rule must undergo strict scrutiny.

Smith, 494 U.S. at 884.

        Based on the earlier discussion of EO 202.68’s lack of neutrality, its lack of general

applicability in all three Zones is essentially self-evident. But a few key comparisons are in order.

        First, after this Court’s June 26th Order granting a preliminary injunction for the original

plaintiffs, the Seventh Circuit U.S. Court of Appeals acknowledged, in a similar context, that “we

do not deny that warehouse workers and people who assist the poor or elderly may be at much the

same risk as people who gather for large, in-person worship.” Elim Romanian Pentecostal Church

v. Pritzker, 962 F.3d 341, 347 (7th Cir. 2020). Unfortunately, however, the Seventh Circuit

erroneously dismissed these comparators on the notion that these activities “must be carried on in

person,” while religious activities allegedly must not be. Id. Specifically, the Seventh Circuit stated

that “it is hard to see how food production, care for the elderly, or the distribution of vital goods

through warehouses could be halted,” and that meanwhile, religious services could be streamed

online. Id. But this was an entirely impermissible value judgment that simply undervalued the

equal importance of in-person religious worship. Fraternal Order of Police Newark Lodge No. 12

v. City of Newark, 170 F.3d 359, 366 (3d Cir. 1999) (Alito, J.) (“[W]hen the government makes a



                                                  15
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 20 of 28




value judgment in favor of secular motivations, but not religious motivations, the government’s

actions must survive heightened scrutiny.”) Thus, the takeaway here is that even the Seventh

Circuit has recognized certain exempted essential businesses are legitimate comparators with

religious worship. Exempting the former but not the latter triggers strict scrutiny.

       This Court recognized as much in its June 26th Order, where it ruled that Defendants’ then-

current regulations failed strict scrutiny “for the reasons articulated in plaintiffs’ memorandum of

law,” at ECF No. 2-4 at 16-18. (ECF No. 35 at 33). In that memorandum, plaintiffs noted the then-

current orders failed to advance a compelling interest because they left “appreciable damage to the

government’s supposedly vital interest unprohibited.” (ECF No. 2-4 at 17.) Plaintiffs specifically

pointed to exemptions for “all essential businesses from the gathering size limits, including

manufacturers, retail outlets, big box hardware stores, charitable and social service organizations

(including crowded drop-in centers), and more.” (Id. at 17-18.) By agreeing with that analysis, this

Court has already recognized that exemptions for such essential businesses “fail[] to regulate

secular conduct that is at least as harmful to the legitimate government interests purportedly

justifying it.” Central Rabbinical Congress of U.S. & Canada, 763 F.3d at 197.

       Defendants’ new Cluster Initiative expressly exempts the same similarly situated essential

activities in all three Zones. (See generally Guidance Document, supra n.2.) Indeed, it even

appears houses of worship would incur no occupancy restriction whatsoever if they used their

premises to provide a homeless shelter, a food bank, or other “critical human services” which

provide “direct care or support” of individuals in the community.” (See Guidance Document.) Cf.

Harvest Rock Church, Inc. v. Newsom, No. 20-55907, 2020 WL 5835219, at *6 (9th Cir. Oct. 1,

2020) (O’Scannlain, J., dissenting) (“California’s framework would plainly permit a church in Tier

1 county to host a group for some non-religious purpose, but the same church would be prohibited



                                                 16
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 21 of 28




from hosting an event for the same people in the same setting for the same length of time simply

if it were for purposes of religious worship. It is difficult to conceive of a more obvious form of

discrimination against religious activity than that.”).

       EO 202.68 is thus substantially underinclusive as to its purposes in all three zones,

including the Red Zone (which exempts essential gatherings and essential businesses), the Orange

Zone (which adds exemptions for numerous non-essential businesses (any that are not “high

risk”)), and the Yellow Zone (which adds exemptions for all remaining non-essential businesses

and indoor dining and schools without capacity limitations). EO 202.68 must therefore survive

strict scrutiny (which it cannot).

       Moreover, EO 202.68’s lack of general applicability also applies to the religious schools

attended by the Jewish plaintiffs’ children and P.L. and G.L.. Religious education is an extension

of their religious worship and provides daily education and growth in the Jewish and Catholic

faiths, respectively. (First Am. Compl. ¶107-113; ¶155-160.) Cf. Our Lady of Guadalupe Sch. v.

Morrissey-Berru, 140 S. Ct. 2049, 2055 (2020) (“The religious education and formation of

students is the very reason for the existence of most private religious schools.”). Because their

schools are located in a Red Zone, Defendants’ Cluster Initiative imposes severe burdens on

plaintiffs’ religious exercise Given that schools are similarly situated to churches, see Cassell,

2020 WL 2112374 at *10, Defendants’ exemptions for the aforementioned activities, businesses,

and gatherings render the total bans on in-person education in the Red and Orange Zones

substantially underinclusive. As to the Yellow Zone, the government’s demand that schools therein

conduct weekly COVID-19 testing of even a-symptomatic students and personnel on a regular

basis, without imposing the same requirement on the aforementioned numerous similarly situated




                                                  17
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 22 of 28




activities, is also substantially underinclusive. Therefore, EO 202.68’s restrictions on religious

schools must also survive strict scrutiny.

       One other point bears mentioning. Contrary to Ms. DeRosa’s apparent belief at the October

5th press conference, the Cluster Initiative is not saved by its attempt to shut down non-essential

businesses in the Red Zone in attempt to create the appearance of general applicability. “[T]he

State cannot evade the Free Exercise Clause merely by linking its severe restrictions on worship

attendance to those imposed on one or two categories of comparable secular activity,” but rather

must “justify its decision to treat more favorably a host of other comparable activities which so

evidently raise the State’s same express concerns about the disease.” Harvest Rock Church, 2020

WL 5835219, at *5 (O’Scannlain, J., dissenting); see also Calvary Chapel v. Dayton Valley v.

Sisolak, 140 S. Ct. 2603, 2613-14 (2020) (Alito, J., dissenting) (“[I]t does not suffice to point out

that some secular businesses . . . are subject to the lesser . . . occupancy cap. The legal question is

not whether religious worship services are all alone in a disfavored category, but why they are in

the disfavored category to begin with.”). Thus, Defendants’ decision to shut down some

businesses, but not countless others, under EO 202.68 fails to save the Cluster Initiative from non-

general applicability.

       Finally, EO 202.68’s exemption for “essential gatherings,” without further definition, is an

individualized exemption that must include religious gatherings (even indoors), or otherwise pass

strict scrutiny. As the original plaintiffs previously recited (ECF No. 2-4 at 10), the Supreme Court

has explained that a law withholding unemployment benefits when someone quits or refuses work

“without good cause” creates a mechanism for individualized exemptions triggering strict scrutiny

where religious reasons are not deemed “good cause.” Smith, 494 U.S. at 884. This is true as well

for a law punishing anyone who kills an animal “unnecessarily” where the government’s



                                                  18
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 23 of 28




application of the “test of necessity devalues religious reasons for killing by judging them to be of

lesser import than nonreligious reasons.” Lukumi, 508 U.S. at 437.

       Here, as under Defendants’ previous orders, the analogous mechanism is the phrase

“essential gatherings.” EO 202.68 forbids only “non-essential gatherings” in all three Zones, thus

plainly allowing “essential gatherings” without further definition. Insofar as this exemption

requires an individualized government assessment of the reasons for the relevant conduct (i.e.,

gatherings) in order to be exempt, see Smith, 494 U.S. at 884, religious gatherings must qualify as

essential. Otherwise EO 202.68 must survive strict scrutiny.

       3.      The Cluster Initiative fails strict scrutiny.

       As the original plaintiffs previously recited (ECF No. 2-4 at 16-18), where a law fails to

meet the Free Exercise requirements of Smith, “[t]he compelling interest standard that [courts]

apply . . . is not water[ed] . . . down but really means what it says.” Lukumi, 508 U.S. at 546

(internal quotation marks omitted) (ellipses and last alteration in original). “A law cannot be

regarded as protecting an interest of the highest order . . . when it leaves appreciable damage to

that supposedly vital interest unprohibited.” Id. at 547 (internal quotation marks omitted). And the

Second Circuit has recognized that “a policy’s underinclusiveness suggests that the proffered

interest is not quite as compelling as the government claims.” Williams v. Annucci, 895 F.3d 180,

189-90 (2d Cir. 2018).

       Here, it is not enough for defendants to say they have a general compelling interest in

stopping Covid “Clusters” in the newly restricted New York zones. Rather, the applicable

compelling interest test “scrutinize[es] the asserted harm of granting specific exemptions to

particular claimants.” Gonzales v. O Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418,

431 (2006) (noting the state’s asserted “paramount” interest in education in Wisconsin v. Yoder,

406 U.S. 205 (1972) did not equate to a compelling interest in requiring Amish claimant to comply
                                                 19
     Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 24 of 28




with compulsory education law). Here, the original plaintiffs remain committed to abiding by

proper social distancing and hygiene practices, and infant plaintiffs P.L. and G.L.’s Catholic school

has implemented Covid-19 protocols that far exceed the requirements under the executive orders

and the recommendations of the CDC. Meanwhile, all manner of similarly situated businesses,

activities, and gatherings remain allowed to varying greater degrees as discussed above. (See, e.g.,

Delgado Dec., ECF No. 2-1 at ¶45 (stating that risk of contracting COVID-19 in a manufacturing

facility is only 25% that of contracting it in a house of worship); and at ¶52 (stating that risk of

contracting COVID-19 in a supermarket is only 12% that of contracting it in a house of worship)).

It is therefore simply untenable to say Defendants have a compelling interest in applying the

Cluster Initiative to these particular, socially distant, hygienic, and COVID-19-conscience

plaintiffs.

        In addition, as made clear above, the Cluster Initiative’s voluminous exemptions “leave[s]

appreciable damage to” the government’s interests “unprohibited.” Lukumi, 508 U.S. at 547. Such

underinclusiveness shows that a more narrowly tailored approach providing equal treatment for

houses of worship with other exempted activities is indeed possible. See, e.g., Annucci, 895 F.3d

at 193 (holding that prison’s failure to explain more favorable treatment of “analogous

nonreligious conduct” in refusing to grant a religious dietary accommodation to inmate led the

court “to suspect that a narrower policy that burdens [inmate] to a lesser degree is in fact possible”).

Therefore, defendants cannot show that applying the Cluster Initiative to plaintiffs, but not to

analogous nonreligious conduct, furthers a compelling interest. EO 202.68 thus fails strict scrutiny.

        C.      The Cluster Initiative Violates Plaintiffs’ Freedom of Speech and Assembly.

        The original plaintiffs once again reiterate that the freedom of speech and assembly are

“cognate rights” under the U.S. Constitution and can be analyzed together for purposes of this

challenge. Thomas v. Collins, 323 U.S. 516, 530 (1945). (See ECF No. 2-1 at 19.) For purposes of
                                                  20
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 25 of 28




this motion, plaintiffs assume without conceding that the Cluster Initiative, as embodied in EO

202.68, is a content-neutral restriction of expression. They allege only that, for purposes of this

motion, the Cluster Initiative is an unreasonable time, place, and manner restriction of expression

and thus fails intermediate scrutiny.

        As a preface, plaintiffs’ worship and religious educational activities involving the

proclamation of the Word of God and inculcation of religious values are quintessential protected

expression. See Good News Club v. Milford Central School, 533 U.S. 98 (2001) (recognizing

forum restriction on organization that taught Bible verses to children via stories, games, and prayer

was a restriction on the freedom of speech). Thus, the Cluster Initiative’s restriction on plaintiffs’

religious worship must be narrowly tailored in furtherance of a significant government interest,

and leave open ample alternative channels for communication.” McCullen v. Coakley, 573 U.S.

464, 477 (2014). Here, the Cluster Initiative easily fails this test.

        Like the earlier restrictions challenged by the original plaintiffs, the Cluster Initiative is not

narrowly tailored because it “burden[s] substantially more speech than is necessary to further the

government’s legitimate interests.” Id. at 486 (internal quotation marks omitted). As is made

abundantly clear above, EO 202.68 imposes vastly different and more restrictive burdens on

plaintiffs than all manner of other gatherings, activities, and businesses, even though plaintiffs are

committed to following proper social distancing and hygiene requirements, (Original Complaint

at ¶¶102, 118-19, 132-33, 151), and infant plaintiffs G.L. and P.L.’s Catholic school far exceeds

the requirements of New York’s executive orders and the recommendations of the CDC. In other

words, the government has shown it can accomplish its interests in a more narrow way than the

draconian restrictions imposed by EO 202.68. Indeed, only one day before announcing the Cluster

Initiative, Governor Cuomo indicated that 50% of capacity was a reasonable and safe limit for



                                                   21
      Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 26 of 28




houses of worship. Although government need not use the least restrictive means of advancing its

interests here, defendants own exemptions, statements, and actions show that the Cluster

Initiative’s burden on plaintiffs’ religious exercise is anything but narrowly tailored.9

        Further, the Cluster Initiative does not at all leave open ample alternative channels of

communication. For the Jewish plaintiffs, the Red Zone’s 10-person maximum leaves them

entirely unable to worship in person if they are not part of the minyan, and even if they are, they

cannot worship alongside their closest companions (i.e. their spouses and children). Nor can they

drive outside a Cluster “Zone” to a different synagogue because they do not travel in vehicles on

the Sabbath. And the Jewish plaintiffs’ children, along with infant plaintiffs P.L. and G.L., are

unable to receive an adequate daily religious education, a deeper appreciation for their respective

faiths, and (for P.L. and G.L.) properly prepare to receive their holy sacraments as required to

follow the Catholic faith. Only restoration of their right to adequately worship in person and

receive a proper, in-person religious education is ample in this case. The Cluster Initiative thus

violates plaintiffs’ rights to freedom of speech and assembly.

        Plaintiffs are thus likely to succeed on the merits of their constitutional claims.

II.     PLAINTIFFS WILL SUFFER IRREPARABLE HARM IN THE ABSENCE OF A
        TRO.

        “Preliminary injunctions in constitutional cases often turn on likelihood of success on the

merits, usually making it unnecessary to dwell on the remaining three factors.” Roberts v. Neace,

958 F.3d 409, 416 (6th Cir. 2020). Because the standard for obtaining a TRO is the same as that

for a preliminary injunction, the same holds true. A summary analysis is thus in order.




9
 Defendants’ draconian regime is also significantly out of proportion with their own data, as
shown in the First Amended Complaint at ¶80-83, ¶55-63.
                                                  22
       Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 27 of 28




         Here, restricting plaintiffs’ religious exercise and freedom of speech and assembly clearly

inflicts irreparable harm, as it is well established that “[t]he loss of First Amendment freedoms for

even minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427

U.S. 347, 373 (1976). And failure to abide by the Defendants’ limits will result in a civil penalty

of up to $15,000 per day for anyone who “encourages, promotes, or organizes” a forbidden

gathering. (EO 202.68 at 1.) Plaintiffs will clearly suffer irreparable harm in the absence of a TRO.

III.     THE BALANCE OF HARDSHIPS TIPS IN PLAINTIFF’S FAVOR.

         Here, the harm to plaintiffs would vastly exceed that to defendants in the absence of a TRO.

Without a TRO, plaintiffs must face imminent and ongoing violations of their fundamental

constitutional rights, and/or face the prospect of paying exorbitant and crippling fines. Defendants,

on the other hand, would merely be required to treat plaintiffs equally with other similarly situated

activities which the government voluntarily exempts, and thus would suffer no harm to any

legitimate interest. See Roberts v. Neace, 958 F.3d 409, 416 (6th Cir. 2020) (“[A]n injunction

appropriately permits religious services with the same risk-minimizing precautions as similar

secular activities, and permits the Governor to enforce social distancing rules in both settings.”).

The balance of harms thus tips decidedly in Plaintiffs favor.

IV.      THE PUBLIC INTEREST FAVORS ENTERING A TRO FOR PLAINTIFFS.

         A TRO for plaintiffs clearly serves the public interest. Indeed, “treatment of similarly

situated entities in comparable ways serves public health interests at the same time it preserves

bedrock free-exercise guarantees.” Roberts, 958 F.3d at 416. Here plaintiffs merely seek a TRO

freeing them from EO 202.68’s new draconian restrictions and providing them equal treatment

with similarly situated exempted activities. And as the Second Circuit says, “securing First

Amendment rights is in the public interest.” New York Progress & Prot. PAC v. Walsh, 733 F.3d

483, 488 (2d Cir. 2013). A TRO would plainly serve it here.

                                                 23
    Case 1:20-cv-00651-GLS-DJS Document 58-1 Filed 10/09/20 Page 28 of 28




                                        CONCLUSION

       For the foregoing reasons, this Court should grant plaintiffs’ motion for a temporary

restraining order.

Dated: October 9, 2020

                                            Respectfully submitted,

                                            s://Christopher A. Ferrara


                                            Christopher A. Ferrara, Esq.
                                            (Bar No. 51198)
                                            148-29 Cross Island Parkway
                                            Whitestone, Queens, New York 11357
                                            Telephone: (718) 357-1040
                                            cferrara@thomasmoresociety.org
                                            Special Counsel , Thomas More Society
                                            Counsel for Plaintiffs


                                            /s/ Michael McHale
                                            Michael McHale
                                            10506 Burt Cir. Ste. 110
                                            Omaha, NE 68114
                                            402-501-8586
                                            mmchale@thomasmoresociety.org
                                            Counsel for Thomas More Society
                                            Counsel for Plaintiffs




                                               24
